Citation Nr: 1623075	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  07-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to January 8, 2014, and in excess of 40 percent as of January 8, 2014, for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from August 1999 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

In an April 2015 decision, the Board denied entitlement to an initial rating in excess of 20 percent prior to January 8, 2014, and granted a rating of 40 percent, but not higher, as of January 8, 2014, for a lumbar spine disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted a Joint Motion for Partial Remand and remanded the part of the Board's decision that denied increased ratings for the lumbar spine disability.  In February 2016, the Board remanded this appeal for action consistent with the Joint Motion.  The action has been completed, and the appeal has been returned to the Board for further review.  


FINDINGS OF FACT

1.  For the period prior to January 8, 2014, the Veteran's lower back disability was manifested, at its worst, by forward flexion of the thoracolumbar spine to 
50 degrees, when considering pain on motion, and the effects of repetitive use and flare-ups.  There is also no evidence of ankylosis or incapacitating episodes.

2.  For the period from January 8, 2014, there is no evidence of ankylosis or incapacitating episodes. 

3.  The evidence demonstrates that there is objective evidence to show that the Veteran's low back disability results in mild paralysis of the sciatic nerve of the right lower extremity as of March 11, 2016.  

CONCLUSIONS OF LAW

1.  For the period prior to January 8, 2014, the criteria for a schedular rating in excess of 20 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2015).

2.  For the period from January 8, 2014, the criteria for a schedular rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2015).

3.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met as of March 11, 2016.  38 C.F.R. §§ 4.71a, 4.124a, Codes 5243, 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the notice requirements, however, it is observed the Veteran's appeal arises from her disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records, and private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  The Board notes that the 2016 VA examination report notes that the Veteran recently saw a private medical doctor for a second opinion and to discuss physical therapy.  It was noted that the physical therapy had yet to be scheduled.  In light of this the Board finds that these records are not yet relevant to the Veteran's appeal because they would not help substantiate a rating in excess of 20 or 40 percent.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (holding that an appellant must show that such records "relate to the injury for which [he or she] is seeking benefits and have a reasonable possibility of helping to substantiate [his or her] claim").  Additionally, the Veteran was afforded VA examinations in April 2005, November 2008, January 2014, and March 2016 in conjunction with the claim on appeal.

The February 2016 remand requested that the Veteran be afforded a new VA examination in order to identify any additional functional limitations due to pain on use or flare-ups.  This was accomplished by a March 2016 VA examination, which included the requested findings regarding functional limitations due to pain or flare-ups.  As there is no indication of any relevant evidence that has not yet been obtained, the Board will proceed with adjudication of this appeal.  

Increased Rating

The Veteran contends that the evaluations assigned to her service-connected lumbar spine disability are inadequate to reflect the impairment it produces.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for degenerative disc disease of the lumbar spine was granted in a June 2005 rating decision.  A 20 percent rating was assigned from November 1, 2004.  The Veteran submitted a notice of disagreement with this initial evaluation which initiated the current appeal.  During the course of this appeal, the evaluation was increased to 40 percent by an April 2015 Board decision, effective from January 8, 2014.  As noted in the Joint Motion, both evaluations remain on appeal.  

The Veteran's low back disability is evaluated under the rating code for intervertebral disc syndrome.  This directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Code 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 
60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 
20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA and private treatment records through June 2010 primarily show the Veteran's continuous complaints of pain and treatment associated with the low back disability.  However, a November 2005 VA treatment record and a June 2006 VA treatment record both note the Veteran's reports of intermittent radicular symptoms in both lower extremities.  A recent history of fecal incontinence was also noted in November 2005.  The Veteran denied any other neurological symptoms, such as bladder incontinence.  There were no other objective findings concerning range of motion or neurological impairments associated with the low back disability. 

The Veteran was initially examined by VA in April 2005 in connection with her claim for service connection for this disability.  The Veteran complained of constant pain in her lower back, with flare-ups.  Upon physical examination, the VA examiner found that the Veteran suffers from stiffness in the low back, which requires her to wear a brace.  She reported occasional radicular symptoms in her right leg only.  Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, and bilateral lateral flexion to 30 degrees.  Straight leg raising test was negative, bilaterally, and the examiner indicated there was full strength, sensation, and range of motion of the lower extremities.  The VA examiner provided a diagnosis of chronic low back pain with occasional symptoms of radiculopathy.  There was no indication the Veteran suffered from ankylosis or incapacitating episodes in the past 12 months, or any interference with employment. 

The Veteran was afforded an electromyography (EMG) in December 2005, which showed no evidence of L3 - S1 radiculopathy.  

The Veteran was reexamined in November 2008.  She reported that her back pain was progressively worsening.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, spasms, and constant pain.  The Veteran again reported constant pain but did not report flare-ups.  She stated the pain is a burning sensation that radiates down her legs.  

Upon physical examination, the examiner noted there was no evidence of spasms, atrophy, guarding, tenderness, or pain on motion.  Range of motion testing revealed flexion to 70 degrees, with pain at 50 degrees; extension to 30 degrees, right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The examiner noted the Veteran was able to perform repetitive testing without additional limitations of less movement or pain, except for the pain at 50 degrees for flexion.  Further, deep tendon reflexes and sensory examinations were normal, and there was no evidence of IVDS or any other neurological impairments, including bowel or bladder impairment.  Finally, the VA examiner noted the Veteran's back disability significantly impacts her ability to work since it causes decreased concentration, poor social interactions, lack of stamina, weakness, fatigue, pain and decreased strength in the lower extremity.

The Veteran underwent another VA examination on January 8, 2014.  She reported constant pain and flare-ups that occur if she is doing too much bending or cleaning.  The Veteran also required the regular use of a brace for her back. 

Upon physical examination, range of motion testing revealed flexion to 80 degrees; extension to 20 degrees; right lateral flexion at 20 degrees; left lateral flexion to 
25 degrees; and, right and left lateral rotation to 20 degrees.  Pain was noted at the endpoints of all movements.  Range of motion following repetitive testing revealed flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 
20 degrees, and right and left lateral flexion to 20 degrees, which is illustrative of additional limitation of motion.  However, there was no indication of muscle atrophy, tenderness, spasms, or guarding.  Further, deep tendon reflexes, strength test, and sensory examinations were all normal.  Straight leg raising test was negative bilaterally, and the examiner concluded the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of ankylosis.  The examiner concluded the Veteran does have IVDS, but there were no incapacitating episodes over the last 12 months.  Regarding employability, the VA examiner noted the Veteran is currently employed full-time.  The Veteran reported that she is unable to go to work two days per week due to her headaches, but did not specifically mention her back disability.

The most recent VA examination was conducted on March 11, 2016.  The claims file was reviewed by the examiner.  The Veteran was noted to be employed.  She complained that her back hurt all of the time, and she used two types of pain medications.  The Veteran felt that she was unable to exercise because it worsened her back pain.  She reported that she tried not to stand or sit for too long.  The Veteran noted that her job area was medically accommodating to her, and that she would sometimes work from home or take leave.  She also used an ergonomic chair.  The Veteran reported numbness, tingling, and pain in the right leg.  

To begin the physical examination, the examiner reported that the Veteran clearly stated she was currently having a flare-up.  The examiner noted that because of this, the range of motion measurements obtained on this examination would be an accurate representation of the limitation of range of motion on flare-ups.  Her flare-ups were said to occur on a daily basis, and limited her lifting, bending, twisting, and other physical movements.  The examiner added that it was not possible, within reasonable medical certainty, to provide an objective measurement of what the Veteran's range of motion would be after repetitive movement over an extended period of time without witnessing it and measuring it with a goniometer.  However, the examiner opined that as the Veteran was experiencing a flare-up at the time of the examination, it would be a reasonable proxy, and more objective than mere speculation.  In light of the Veteran being examined during a flare-up in 2016, the examiner's comments that measurements regarding lost motion would be a reasonable proxy, and the this examination is medically consistent with the Veteran's statements describing function loss with repetitive use over time, the Board finds that the concerns of the Joint Motion have been alleviated.  

Range of motion testing revealed flexion to 70 degrees; extension to 15 degrees; right lateral flexion at 20 degrees; left lateral flexion to 25 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 20 degrees.  Pain was exhibited on all of these movements.  The Veteran was able to perform repetitive use testing, after which the range of motion testing revealed flexion to 70 degrees; extension to 15 degrees; right lateral flexion at 20 degrees; left lateral flexion to 25 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 25 degrees.  

Finally, the examiner noted that the Veteran had limitation of functional ability with repeated use over time.  In terms of range of motion, this was flexion to 70 degrees; extension to 15 degrees; right lateral flexion at 20 degrees; left lateral flexion to 
25 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 
20 degrees.  As noted above, the examiner stated that this examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The Veteran did not have guarding or muscle spasm.  Muscle strength was 5/5 in all measurements, and there was no muscle atrophy.  The sensory examination was normal, and straight leg testing was negative.  The Veteran reported moderate radicular pain to the right lower extremity, which the examiner described as mild radiculopathy of the sciatic nerve.  She did not have any other signs or symptoms of radiculopathy, and no other neurologic abnormalities.  The examination report reflects that there was no ankylosis of the spine.  The Veteran had IVDS, but did not have any episodes of acute IVDS that required bed rest prescribed by a physician in the past 12 months.  

Prior to January 8, 2014

In order for the Veteran to receive a rating in excess of 20 percent for her lumbar spine disability, forward flexion must more nearly approximate motion to 
30 degrees or less, or there must be ankylosis of the thoracolumbar spine.  

The April 2005 examination showed that the Veteran had 50 degrees of flexion.  After consideration of the pain caused by repetitive motion, flexion was also limited to 50 degrees on the November 2008 VA examination.  Ankylosis was not shown on either examination.  It is evident that even with consideration of the additional limitations that result from pain, weakness, fatigability and incoordination, the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine were not met.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5243.

The evidence shows that the Veteran reported flare-ups during this period, as well as additional limitations following extended periods of repetitive use.  As noted in the Joint Motion, the examiners failed to address the degree of additional lost motion during these flare-ups.  However, the March 2016 examiner states that the examination was conducted during a flare-up.  This examiner opined that the range of motion measured at that time would accurately reflect the limitation of motion during a flare-up, and would also be the best approximation of additional limitation following extended periods of repetitive use.  In this regard, the Veteran had forward flexion to 70 degrees upon examination in March 2016.  On the basis of the examiner's opinion (to include based on this examiner/physician's training and experience), the Board finds that this evidence would also most likely reflect the impairment due to flare-ups or extended use for the period prior to January 8, 2014.  In sum, the weight of this evidence does not meet the criteria for a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5243.

In the alternative to be entitled to a rating in excess of 20 percent, there must have been incapacitating episodes of between four and six weeks during the last 
12 months.  The record has not been demonstrated incapacitating episodes for any portion of the appeal period.  38 C.F.R. § 4.71a, Code 5243.  The April 2005 examiner noted that the Veteran did not have any incapacitating episodes during the past 12 months.  The November 2008 examiner did not note any incapacitating episodes, and did not make a diagnosis of IVDS.  The Veteran has not contended otherwise or argued that she was prescribed bed rest by a physician.  Therefore, there is no basis for a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Code 5243.

As required by the General Rating Formula for Diseases and Injuries of the Spine, the Board has considered entitlement to separate ratings for any associated objective neurologic abnormalities, but a separate rating for fecal incontinence is already in effect, and there is no objective evidence for an additional rating.  The examinations were negative for reports of bladder impairment.  While the Veteran reported occasional radicular pain to the right leg, this was not confirmed on objective testing, and the December 2005 EMG was negative.  There is not objective evidence that would support assignment of another separate rating for a neurologic abnormality during this period.  38 C.F.R. § 4.71a, Code 5243, Note (1).

From January 8, 2014

To receive a rating in excess of 40 percent, the Veteran must have ankylosis (or be analogous to ankylosis) of the thoracolumbar spine.  The January 2014 examiner found that there was no evidence of ankylosis.  The March 2016 examiner also states that there is no ankylosis.  The effects of additional limitation of motion following repetitive use or on flare-ups have also been considered, but there is no evidence that this results in the complete immobility of the spine that would approximate ankylosis.  As previously noted, the March 2016 examination was conducted during a flare-up, but the Veteran still retained 70 degrees of forward flexion.  Therefore, the evidence is against a finding for a rating higher than 
40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5243.

In the alternative, the Veteran must have incapacitating episodes of at least six weeks during the last 12 months.  This has not been demonstrated at any time since January 8, 2014.  38 C.F.R. § 4.71a, Code 5243.  Both the January 2014 examiner and the March 2016 examiner found that the Veteran did not have any incapacitating episodes due to IVDS during the previous 12 months.  This precludes a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Code 5243.

However, the evidence establishes entitlement to a separate rating for sciatica to the right lower extremity as of March 11, 2016.  The General Rating Formula for Diseases and Injuries of the Spine also provides for separate ratings for associated objective neurologic abnormalities.  The March 2016 examination found that the Veteran had moderate radicular pain of the right lower extremity.  The examiner states that the affected nerve is the sciatic, and opined that there was mild radiculopathy.  The rating criteria provides for a 10 percent rating for mild paralysis of the sciatic nerve of the right lower extremity.  Therefore, the Veteran is entitled to a separate 10 percent rating for radiculopathy of the right lower extremity as of March 11, 2016.  See 38 C.F.R. §§ 4.71a, 4.124a, Codes 5243, 8520.  

The Board has considered entitlement to additional separate ratings, but there is no objective evidence of any other neurologic abnormalities.  The March 2011 examination was negative for objective evidence of radiculopathy to the left lower extremity, and there was no evidence of bladder impairment.  As noted, a separate rating has already been established for fecal incontinence.  38 C.F.R. § 4.71a, Code 5243.

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for her low back disability.  These symptoms include limitation of motion, pain, soreness, all of which are provided for in the rating criteria.  The rating criteria also provide for separate ratings for objective associated neurologic abnormalities, and these have been assigned where appropriate.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

For the period prior to January 8, 2014, an initial disability rating in excess of 
20 percent for a lumbar spine disability is denied. 

For the period from January 8, 2014, a disability rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity from March 11, 2016 is granted. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


